The Family Court properly dismissed the petition, which alleged that respondent had willfully violated the order of visitation by refusing to drop off the child for two weeks of summer visitation with petitioner to have commenced on August 15, 2010. At the attendant hearing, petitioner conceded that he received respondent’s March 3, 2010 letter informing him that she was taking the child on vacation from August 21 through September 5, 2010. Eetitioner then notified respondent on April 26, 2010 that pursuant to the order of visitation he wished to *460exercise his two-week summer visitation at a time that he obviously knew would overlap with respondent’s previously-scheduled plans. Under these circumstances, the Family Court was within its discretion in finding that petitioner acted unreasonably and that respondent did not willfully violate the visitation schedule.
We have considered the remainder of petitioner’s contentions and find them unavailing. Concur — Saxe, J.P., Friedman, Catterson, Freedman and Manzanet-Daniels, JJ.